06/09/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0668



                                    No. DA 19-0668

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

BANNER LEE BOYD,

                Defendant and Appellant.

                                          ORDER

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 15, 2021, within which to prepare, serve, and file its response

brief.




BF                                                                       Electronically signed by:
                                                                                 Jim Rice
                                                                    Justice, Montana Supreme Court
                                                                               June 9 2021